IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,060-03


EX PARTE DANIELLE SIMPSON





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
AND MOTION FOR STAY OF EXECUTION
FROM CAUSE NO. 25200 IN THE 3RD JUDICIAL DISTRICT COURT
ANDERSON COUNTY


Per Curiam.  Keller, P.J., not participating.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	In November 2002, a jury found applicant guilty of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
Article 37.071, and the trial court, accordingly, set applicant's punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Simpson v. State, 119
S.W.3d 262 (Tex. Crim. App. 2003).  Applicant filed his initial post-conviction application
for writ of habeas corpus in the trial court on December 3, 2002.  This Court denied relief. 
Ex parte Simpson, 136 S.W.3d 660 (Tex. Crim. App. 2004).  Applicant's subsequent
application was filed in the trial court on November 17, 2009.
	Applicant presents a single allegation in his application.  We have reviewed the
application and find that applicant's allegation fails to satisfy the requirements of Article
11.071 § 5.  Accordingly, the application is dismissed, and applicant's motion to stay his
execution is denied.  Applicant has also filed a motion to recuse the Presiding Judge.  That
motion is dismissed as moot.
	IT IS SO ORDERED THIS THE 18TH DAY OF NOVEMBER, 2009.

Do Not Publish